REQUESTED BY: Honorable Christopher J. Beutler State Senator State Capitol Building Lincoln, Nebraska 68509
Dear Senator Beutler:
You have requested that we express an opinion as to whether an amendment to recently enacted LB 182 is necessary in order to authorize the State Real Estate Commission to make reciprocal agreements with other states for licensing of non-residents.
The language pertaining to reciprocal agreements for non-resident licenses is substantially the same language that was in the prior Nebraska act until 1980. Under the statutes prior to the 1980 amendment the Commission regularly issued non-resident licenses pursuant to reciprocal agreements made by the Commission.
The matter that has been returned to the Real Estate Licensing Act is primarily in Section 81-885.17. That section, as amended provides that a non-resident who maintains a place of business in his or her state of residence may, in the discretion of the Commission, be issued a non-resident brokers license if such other state has entered into a reciprocal agreement with the Commission in regard to issuance of reciprocal licenses. (81-885.17)(1)(a). Other provisions of that section deal with a non-resident maintaining a place of business in the state under a reciprocal agreement.
Agencies of state government have only such authority to act as is specifically given by statute, or as is necessarily implied from the clear language of a statute.
We are of the opinion that the authority to make reciprocal agreement for licensing non-residents is, in this instance, necessarily implied from the clear language of the act, and that further amendment is not necessary to accomplish the objective.
Very truly yours,
PAUL L. DOUGLAS Attorney General of Nebraska
By Richard H. Williams
Special Assistant Attorney General